DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the panel” at line 10, which lacks antecedent basis in the claims causing confusion regarding the scope of the claim as it is unclear what structure is encompassed by the limitation.
The claim recites “connecting the panel to other panels that have been formed in substantially the same way such that they join end to end” which is confusing as the claim is drawn to a method of forming a building and it is unclear what the panel(s) has or have been formed and in what way they have been formed causing confusion regarding the scope of the claim.
Claim 11 recites “the door frame” which lacks antecedent basis in the claim causing confusion regarding the scope of the claim as it is unclear what structure is encompassed by the limitation.
The claim also recites “the wall-roof combination panel” which lacks antecedent basis in the claim causing confusion regarding the scope of the claim as it is unclear what structure is encompassed by the limitation.
Claim 12 recites “one at each side of a wall-roof combination panel’ which is confusing. claim 1 recites at least one edge support frame at a mould, claim 12 which depends therefrom recites at least two edge support frame, one at each side of a wall-roof combination panel, it is unclear how one edge support frame is at both a mould and at a side of a wall-roof combination panel, are they the same or different structures.
Accordingly, the claims will be examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritland (4655013) in view of Tucker et al (20110303254).
Claim 1.  Ritland discloses a method of forming a building, comprising at least the steps of: 
connecting panel to other panels that have been formed in substantially the same way such that they join end to end
where each panel has an edge support frame (such 64 and/or 62 and/or 70), 
where the panel is made of a first material that substantially embeds the frame and  a second material that is a skin.
Ritland does not expressly disclose the steps of arranging the edge support frame at a mould and spraying the first material onto the outside of the mould;
removing the first material from the mould and spraying the second material onto the first material.
However it is known in the art to make building panels by method of moulding where a support frame is arranged at the mould, the first material is sprayed on the mould, sets and is removed and a second material is sprayed onto the first material to provide a skin.  For example, Tucker et al discloses a method arranging support frame at a mold, spraying a first polyurethane spray material onto the outside of the mould so that the spray material sets in the shape of the mould and embeds the frame, removing the first spray material and the frame from the mold and spraying a second different spray material, polyurea, onto the first spray material to provide a skin.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to pursue know design options and methods and make the panel of Ritland by the method of moulding a first and second material as taught in Tucker and noted above to achieve the predictable result of prefabricated structural insulating panel that is weather resistant and stable for connecting to other panels and easily manufactured and assembled.
Claim 2.  A method according to claim 1 as above, wherein spraying the first spray material is such that a door frame and/or window frame is also embedded in the first spray material (where Ritland discloses having a door frame and/or window frame and tucker discloses including a window a door).
Claim 3.  A method according to claim 1 as above, wherein the first spray material comprises polyurethane foam (as noted in Ritland and Tucker).
Claim 4.  A method according to claim 1 as above, wherein the second spray material comprises polyurea (as noted in Ritland and Tucker).
Claim 5.  A method according to claim 1 as above, used to produce a wall-roof combination panel for use as part of the building (as noted above in claim 1 and throughout Ritland where the panel is a wall-roof combination panel for use as part of the building).
Claim 6. A method according to claim 5, wherein the edge support frame is substantially embedded at an edge of the panel (as seen in at least figures 5-6 and noted throughout the disclosure).
Claim 7.  A method according to claim 1, wherein the second spray material envelopes the first spray material and the frame (as noted in Tucker at least at paragraphs 0011, 0043).
Claim 8.  A method according to claim 1, wherein part of the skin is applied before the first spray material is removed from the mould (as noted throughout Tucker).
Claim 9.  A method according to claim 1, wherein the mould is curved in at least its vertical dimension for producing a complimentary shaped wall-roof combination panel (where the panel of Ritland is curved in at least its vertical dimension, therefore the mould to make such a panel is curved in at least its vertical dimension, as noted in the obviousness type rejection of claim 1 above).
Claim 10. Ritland in view of Tucker disclose the method according to claim 1, where the panel has a central ridge running vertically, accordingly, the mould to make the panel has a central ridge running vertically for forming a complimentary shaped ridge in a wall-roof combination panel (see the obviousness type rejection of claim 1 above).
Claim 11. A method according to claim 10, wherein the door frame straddles the central ridge to provide for a door opening in the wall-roof combination panel (as seen in figures 1-2 of Ritland).
Claim 12.  A method according to claim 1, wherein there are at least two of the edge support frames, one at each side of a wall-roof combination panel (as noted at least figures 5-6 of Ritland).
Claim 13. A method according to claim 12, wherein at least one of the edge support frames comprises a wooden beam (as noted at col. 4, lines 32).
Claim 14.  A method according to claim 12, wherein the mould gives the wall-roof panel a stepped end (as noted in the figures of Ritland).
Claim 15. A method according to claim 1, wherein the mould is metallic (paragraph 0013 of Tucker) and is used to create a series of individual separate wall-roof combination panels for the building (as noted in the rejection of claim 1 above, where the series of individual separate wall-roof combination panels of Ritland are made by the method of Tucker), and such that: 
the first spray material comprises polyurethane foam (as noted throughout the disclosures of Tucker and Ritland); 
the second spray material comprises polyurea  (as noted throughout the disclosures of Tucker and Ritland); 
there are at least two of the edge support frames per panel, each support frame substantially embedded in and running upwards along a different end of the panel (as noted in at least figures 5-6 of Ritland); 
each panel is formed to have a joining step at at least one end (as noted in at least figures 5-6 of Ritland); 
the panels are arranged end-to-end in overlapping fashion at the joining steps (as noted in the figures and disclosure of Ritland);
fasteners (such as 68) are driven through the ends of the panels to connect them so that each fastener passes through the support frames of adjoining panels to hold them together (as noted throughout the disclosure and figures of Ritland);
each panel has a central ridge (as noted in at least figures 1-3 of Ritland);
each panel curves inwards with respect to the building as the panel extends upwards (as seen in at least figures 1-3 of Ritland); 
at least one of the panels has a door frame substantially embedded in the polyurethane (as noted throughout the disclosure and figures of Ritland and noted at least in the disclosure of Tucker); and 
at least one of the panels has a window frame (10) substantially embedded in the polyurethane (as noted throughout the disclosure and figures of Ritland and noted at least in the disclosure of Tucker).
Claim 16.  A method according to claim 15, wherein the door frame extends across either side the central ridge of the respective panel (as noted in the figures of Ritland).
Claim 17.  Ritland in view of Tucker disclose the method according to claim 15, wherein window frames (100) are placed on the mould, but do not disclose that they are placed on the same mould in different positions for different panels formed for the same building, to give each panel a differently disposed window space.  However at the time the invention was filed it would have been and obvious matter of design choice to one of ordinary skill in the art to place the window frames on the same mould in different positions to give each panel a different disposed window space because applicant has not disclosed that the height of the window (and its necessary placement in the mould accordingly) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the building method of Ritland in view of Tucker and applicant’s invention to perform equally well with the window at any and/or the same heights.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the method of Ritland in view of Tucker to have the window frame placed on the same mould at different positions because such modification would have been considered a mere design consideration which fails to patently distinguish over Ritland in view of Tucker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635